Citation Nr: 1819675	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected residual stable burn scars of the left wrist, forearm, and upper arm.

2.  Entitlement to a compensable disability rating for service-connected burn scar of the left leg prior to April 26, 2017 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from November 1984 to August 1988.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded this case in June 2015, January 2016, and February 2017.  A July 2017 rating decision granted service connection for other specified trauma and stressor related disorder; thus, the claim for service connection for a psychiatric disorder was granted in full and is no longer in appellate status.  That rating decision also awarded a 10 percent disability rating for burn scar of the left leg, effective April 26, 2017.  The issues on the title page have been modified accordingly. 

In October 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.


FINDING OF FACT

On March 19, 2018, the Board was notified by the RO that the Veteran died in December 2017, before a decision by the Board was promulgated on the appeal.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of entitlement to higher ratings for burn scars of the left wrist, forearm, upper arm, and leg.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 




ORDER

The appeal as to the issue of entitlement to a compensable disability rating for service-connected residual stable burn scars of the left wrist, forearm, and upper arm is dismissed.

The appeal as to the issue of entitlement to a compensable disability rating for service-connected burn scar of the left leg prior to April 26, 2017 and in excess of 10 percent thereafter is dismissed.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


